 
EXHIBIT 10.2




 
SECOND AMENDMENT TO
EXECUTIVE EMPLOYMENT AGREEMENT


This is the Second Amendment (the “Second Amendment”) to the Employment
Agreement (the “Agreement”), effective May 3, 2007, between Crown Holdings,
Inc., (the “Company”), and Timothy J. Donahue (the “Executive”).
 
WHEREAS, the Executive has been promoted to the position of Chief Financial
Officer and the Company desires to assure itself of the continued employment of
the Executive with the Company.
 
NOW THEREFORE, in accordance with Section 11 of the Agreement and in
consideration of the promises and the mutual covenants contained herein and
intending to be legally bound hereby, the parties agree as follows:
 
1. Section 2 of the Agreement is hereby amended in its entirety to read as
follows:
 
“Position and Duties.  The Company agrees to continue to employ the Executive
and the Executive hereby agrees to continue to be employed by the Company, upon
the terms, conditions and limitations set forth in this Agreement.  The
Executive shall serve as the Company’s Chief Financial Officer, with the
customary duties, authorities and responsibility of such position of a
publicly-traded corporation and such other duties, authorities and
responsibility (a) as have been agreed upon by the Company and the Executive or
(b) as may from time to time be delegated to the Executive by the Board, the
Chairman of the Board, the Vice Chairman of the Board, the Company’s Chief
Executive Officer or any other executive to whom the Executive reports as are
consistent with such position.  The Executive agrees to perform the duties and
responsibilities called for hereunder to the best of his ability and to devote
his full time, energies and skills to such duties, with the understanding that
he may participate in charitable and similar activities and may have business
interests in passive investments which may, from time to time, require portions
of his time, but such activities shall be done in a manner consistent with his
obligations hereunder.”
 
2. Section 4.1 of the Agreement is hereby amended in its entirety to read as
follows:
 
“Base Salary.  The Company shall pay to the Executive for the performance of his
duties under this Agreement a base salary of $505,000 per year (the “Base
Salary”), payable in accordance with the Company’s normal payroll
practices.  Thereafter, the rate of the Executive’s Base Salary will be reviewed
and adjusted as appropriate in accordance with the Company’s regular
compensation review practices.  Effective as of the date of any such increase,
the Base Salary so increased shall be considered the new Base Salary for all
purposes of this Agreement.”
 
Other than as modified by this Second Amendment, the Agreement is ratified and
affirmed in all respects, and shall remain in full force and effect subject to
the terms thereof.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
effective as of December 11, 2008.
 
Crown Holdings, Inc.
 
/s/ John W. Conway


 


 
Executive
 
/s/ Timothy J. Donahue


Timothy J. Donahue
 
 
